Citation Nr: 0505011	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-33 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a heart disability.


WITNESSES AT HEARING ON APPEAL

Appellant and P.W.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 22, 1961 to June 
27, 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for skin and heart disabilities.  


FINDINGS OF FACT

1.  A skin disability was not shown during service, and has 
not been demonstrated following the veteran's separation from 
service.  

2.  The veteran's cardiovascular disease was initially 
demonstrated more than 20 years following service, and there 
is no competent medical evidence to link it to service.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002).

2.  A heart disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in June 2002 apprised 
the appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the appellant of the information and evidence necessary to 
substantiate the claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf, as 
well as requested that the appellant provide any evidence in 
his possession that pertains to the claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. 
§ 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA and private treatment records.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim for service connection for skin and heart 
disabilities.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Factual background

The service medical records are unavailable, presumably 
having been destroyed in a fire in a records center.  In this 
regard, it is noted that the National Personnel Records 
Center indicated that there are no SGO records.  

In a statement dated in November 2001, the veteran's mother 
related that the veteran was discharged from service for 
health issues related to his heart and the surgery he had on 
his neck while he was on active duty.

The veteran submitted a claim for service connection for skin 
and heart disabilities in January 2002.  He reported that he 
had been treated at Wilford Hall Medical Center at Lackland 
Air Force Base for his heart disability and skin condition 
during service.  He also reported the names of the facilities 
where he had been treated for these disabilities following 
service.  He indicated that the initial treatment following 
service for heart disease was in 1982, and that he was first 
treated after service for a skin condition in 2001.

Private medical records were requested from the medical 
providers listed by the veteran.  The veteran was seen in 
September 2001, and his complaints included discomfort on 
both sides of the neck.  No findings pertaining to the neck 
or a skin condition were noted.  The diagnostic impressions 
were coronary artery disease, status post coronary artery 
bypass graft and ischemic cardiomyopathy.  He again reported 
neck discomfort in October 2001.  There was no indication of 
any skin disability.  

VA outpatient treatment records dated from 1999 to 2002 have 
been associated with the claims folder.  When the veteran was 
seen in June 2002, the pertinent assessment was coronary 
artery disease, coronary artery bypass graft in 1982.

Following a request for information from the VA, it was 
reported by the medical wing oat Lackland Air Force Base that 
there were no records in the file for 1961 concerning the 
veteran.  

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

As noted above, the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The veteran asserts that service connection is warranted for 
heart and skin disabilities.  He reported that he was treated 
for these conditions during his very brief period of service, 
and that he was discharged due to these disabilities.  In 
fact, he alleges that surgery was performed during service 
for the lesion he claims he had on his neck.  On his 
application for VA benefits submitted in January 2002, the 
only treatment the veteran reported for a skin condition 
following service began in 2001, approximately forty years 
after his separation from service.  In fact, there is no 
medical evidence of record demonstrating that he currently 
has any skin disability.  

It is significant to point out, moreover, that the veteran 
has reported that he was first seen for cardiovascular 
disease in 1982, more than 20 years following his discharge 
from service.  There is no competent medical evidence of 
record to establish that his heart disability, first 
manifested more than 20 years after service, is related in 
any way to his five-week period of active duty.  

The only evidence supporting the veteran's claim consists of 
his statements regarding the etiology of his skin and heart 
disabilities.  Since the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In contrast, the Board finds that 
medical evidence, or in this case, the absence of any 
clinical evidence of a skin disability at any time following 
service, or for heart disease for more than twenty years 
after service, to be of greater probative value than the 
veteran's statements made in support of his claim for 
monetary benefits.  Accordingly, the Board finds that the 
weight of the evidence is against the veteran's claim for 
service connection for skin and heart disabilities.  




ORDER

Service connection for a skin disability is denied.

Service connection for a heart disability is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


